                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


HARRY KEITH MILLER                                                               PLAINTIFF

V.                                         4:19CV00766 JM

SONYA PANTANO, et al,                                                            DEFENDANTS

                                                ORDER

        On January 24, 2020, the Court ordered Plaintiff to file an amendment or supplement to his

Complaint on or before Friday, February 7, 2020. Plaintiff has failed to respond. Further, Plaintiff has

not communicated with the Court since he filed the Complaint on October 29, 2019.

        Therefore, the case is dismissed without prejudice for Plaintiff=s failure to prosecute. See Link

v. Wabash R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962) ("The authority of a federal trial

court to dismiss a plaintiff's action with prejudice because of his failure to prosecute cannot seriously

be doubted. The power to invoke this sanction is necessary in order to prevent undue delays in the

disposition of pending cases and to avoid congestion in the calendars of the District Courts."); Fed.

R.Civ. P. 41(b); Rules of the United States District Court for the Eastern and Western Districts of

Arkansas, LR5.5(c)(2).

        Defendant’s motion to dismiss (ECF No. 11) is GRANTED without prejudice. The case is

dismissed without prejudice for Plaintiff=s failure to prosecute. The Clerk is directed to close the case.

        IT IS SO ORDERED this 26th day of February, 2020.



                                                                 _____________________________
                                                                 James M. Moody Jr.
                                                                 United States District Judge
